In The

                                  Court of Appeals

                       Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-20-00253-CR
                                 __________________

                         CODEY PAUL BARNES, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 9th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-06-07983-CR
__________________________________________________________________

                            MEMORANDUM OPINION

      Codey Paul Barnes 1 appealed from a sentence, which the court pronounced

on September 18, 2020. The notice of appeal that Barnes filed in the trial court

showed he filed the appeal on November 5, 2020, a date more than thirty days from

the date the trial court sentenced him, which is beyond the time in which he could

have requested an extension in which he could have filed a timely appeal. And the




      1
          Barnes’ first name is spelled “Cody” on the notice of appeal.
                                            1
record does not demonstrate that Barnes qualifies for the extended deadlines since it

fails to show he moved for a new trial.

      On November 9, 2020, we notified the parties that Barnes’ notice of appeal

did not appear to have been timely filed. Barnes did not respond to the notice. We

find Barnes did not file a timely notice of appeal. See Tex. R. App. P. 26.2. He also

did not file a timely request to extend the appellate deadlines pursuant to Rule 26.3.

Tex. R. App. P. 26.3. It also does not appear that Barnes obtained permission from

the Court of Criminal Appeals to file an out-of-time appeal.

      We find the Court is without jurisdiction to entertain Barnes’ appeal. For that

reason, we dismiss the appeal for want of jurisdiction.

      APPEAL DISMISSED.

                                                           PER CURIAM



Submitted on December 29, 2020
Opinion Delivered December 30, 2020
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          2